FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  August 21, 2012
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,                       No. 12-6021
       v.                                               W. D. Oklahoma
 KENNETH DELLVAUGHN FORD,                      (D.C. Nos. 5:11-CV-00590-F &
                                                    5:10-CR-00059-F-1)
              Defendant - Appellant.


            ORDER DENYING CERTIFICATE OF APPEALABILITY


Before MURPHY, EBEL, and HARTZ, Circuit Judges.


      Petitioner, Kenneth D. Ford, seeks a certificate of appealability (“COA”) so

he can appeal the district court’s disposition of the motion to vacate, set aside, or

correct sentence he brought pursuant to 28 U.S.C. § 2255. See 28 U.S.C.

§ 2253(c)(1)(B) (providing that a movant may not appeal the denial of a § 2255

motion unless the movant first obtains a COA). Pursuant to the terms of a plea

agreement, Ford pleaded guilty to one count of possession with intent to distribute

approximately 13.7 grams of a mixture or substance containing a detectable

amount of cocaine base (crack), in violation of 21 U.S.C. § 841(a)(1). Eight other

counts in the indictment were dismissed on the Government’s motion. Ford was

sentenced to ninety-seven months’ imprisonment and five years’ supervised

release.
      Although Ford waived his right to appeal or collaterally challenge his

conviction and sentence as part of his plea agreement, he filed the instant § 2255

motion on May 25, 2011. In the motion, Ford alleged: (1) his counsel was

ineffective for failing to object to the application of a 100-to-1 punishment ratio

for powder and crack cocaine, and (2) because he was found accountable for more

than the 13.7 grams of crack cocaine charged in Count 9, the Government

breached the plea agreement. The district court concluded Ford’s first claim1 fell

within the scope of the waiver and Ford knowingly and voluntarily entered into

the plea agreement and waiver. See United States v. Hahn, 359 F.3d 1315, 1325-

27 (10th Cir. 2004). The court further concluded that enforcing the waiver would

not result in a miscarriage of justice, rejecting, inter alia, Ford’s assertion the

waiver was rendered invalid by the ineffective assistance of counsel in connection

with its negotiation. See id. at 1327; United States v. Cockerham, 237 F.3d 1179,

1183 (10th Cir. 2001). Accordingly, the district court enforced the waiver and

dismissed Ford’s first claim. The court considered the second claim on the

merits, 2 concluding Ford was not entitled to relief because the agreement contains

      1
        Because the district court concluded review of the issue was waived, it did
not address the Government’s argument that Ford was, in fact, sentenced pursuant
to the Fair Sentencing Act of 2010, which reduced the disparity between crack
and powder cocaine sentences from 100-to-1 to 18-to-1. Pub. L. 111–220 § 2,
124 Stat. 2372 (2010).
      2
      The district court addressed the merits of the contract claim because the
Government did not argue it was procedurally barred. See United States v.
                                                                     (continued...)

                                          -2-
no provision that the 13.7 grams charged in the indictment, which was used to

determine the minimum mandatory sentence, would also be used to determine

Ford’s guidelines sentence. Instead, the parties stipulated that “at least 150 grams

but less than 500 grams of cocaine base” was attributable to Ford for purposes of

the calculation of his advisory guidelines range.

      In his application for a COA and appellate brief, Ford challenges the

district court’s disposition of the two claims raised in the § 2255 motion; he

argues the district court erred by resolving the claims without holding an

evidentiary hearing; and he references new claims of ineffective assistance of

counsel which this court will not address. See McDonald v. Kinder-Morgan, Inc.,

287 F.3d 992, 999 (10th Cir. 2002). This court cannot reach the merits of Ford’s

appeal unless we first grant him a COA. Miller-El v. Cockrell, 537 U.S. 322, 336

(2003). To be entitled to a COA, Ford must make “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make the requisite

showing, he must demonstrate “that reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (quotations omitted). In evaluating


      2
       (...continued)
McGaughy, 583 F.3d 1149, 1159 (10th Cir. 2009) (“[A] § 2255 motion is not
available to test the legality of matters which should have been raised on direct
appeal.” (quotation omitted)).

                                         -3-
whether Ford has satisfied his burden, this court undertakes “a preliminary,

though not definitive, consideration of the [legal] framework” applicable to each

of his claims. Id. at 338. Although Ford need not demonstrate his appeal will

succeed to be entitled to a COA, he must “prove something more than the absence

of frivolity or the existence of mere good faith.” Id.

      Having undertaken a review of Ford’s application for a COA and appellate

brief, the district court’s order, and the entire record on appeal pursuant to the

framework set out by the Supreme Court in Miller-El, this court concludes Ford is

not entitled to a COA. The district court’s resolution of Ford’s § 2255 motion is

not reasonably subject to debate and the issues he seeks to raise on appeal are not

adequate to deserve further proceedings. Because Ford’s claims were capable of

being resolved on the record, the district court did not abuse its discretion by

failing to hold an evidentiary hearing. See Torres v. Mullin, 317 F.3d 1145, 1161

(10th Cir. 2003). Accordingly, this court denies Ford’s request for a COA and

dismisses this appeal. Ford’s motion to proceed in forma pauperis on appeal is

granted.

                                                ENTERED FOR THE COURT


                                                Michael R. Murphy
                                                Circuit Judge




                                          -4-